Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Allowable Subject Matter
Claims 4, 5, 14, and 15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed April 28, 2022, have been fully considered but they are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Pub. No. 2020/0204591) in view of Wakumoto et al. (U.S. Patent Pub. No. 2016/0036813).

Regarding claims 1, 11, and 20, Yang et al. teaches a method for software-based emulation of media access control security (MACsec), the method comprising: a network equipment test device including at least one processor (fig. 9, ref. num 914); a software-based emulated MACsec packet generator implemented by the at least one processor for generating a plurality of emulated MACsec packets (paragraph 0132 and 0137); a layer 1 and 2 module for transmitting the emulated MACsec packets to a device under test (DUT) configured to accept plural MACsec packets with the same MACsec packet number field value (paragraph 0041); a MACsec packet receiver for determining whether the DUT responds correctly to the emulated MACsec packets given a replay protection configuration of the DUT (paragraph 0035); and a test controller for generating test output based on a result of the determination (paragraph 0150).
Yang et al. does not teach each of the emulated MACsec packets including a MACsec header having a packet number field value that remains fixed to the same MACsec packet number field value across the emulated MACsec packets.
Wakumoto et al. teaches each of the emulated MACsec packets including a MACsec header having a packet number field value that remains fixed to the same MACsec packet number field value across the emulated MACsec packets (paragraph 0015, 0020, 0023-0024, and 0040).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine each MACsec header having a packet number field that remains fixed to the same MACsec packet across emulated MACsec packets, as taught by Wakumoto et al., with the method of Yang et al.  It would have been obvious for such modifications because provisioning first and second network devices with a single fixed key for emulation allows the first and second devices to act as endpoints, the first device for encrypting and the second device for decrypting (see paragraph 0024 of Wakumoto et al.).

Regarding claims 2 and 12, Yang et al. teaches wherein generating the emulated MACsec packets includes generating plural copies of the same emulated MACsec packet (paragraph 0163).

Regarding claims 3 and 13, Yang et al. teaches wherein generating the emulated MACsec packets includes encrypting payload and 802.1Q portions of the MACsec packets using the software-based emulated MACsec packet generator (paragraph 0039 and 0045).

Regarding claims 6 and 16, Yang et al. teaches wherein configuring the DUT to accept plural MACsec packets with the same packet number field value includes disabling replay protection functionality of the DUT (paragraph 0123).

Regarding claims 7 and 17, Yang et al. teaches wherein transmitting the emulated MACsec packets to the DUT includes transmitting the emulated MACsec packets using layer 1 and 2 hardware of a network equipment test device (paragraph 0039).

Regarding claim 8, Yang et al. teaches wherein transmitting the emulated MACsec packets to the DUT comprises transmitting the MACsec packets at line rate to the DUT (paragraph 0040).

Regarding claim 9, Yang et al. teaches wherein the generating of the emulated MACsec packets is performed using a network equipment test device (fig. 1, ref. num 130).

Regarding claims 10 and 19, Yang et al. teaches comprising: maintaining a rekey timer; detecting expiration of the rekey timer; in response to expiration of the rekey timer, changing a MACsec secure association key and association number (AN); encrypting payload portions of the emulated MACsec packets using the secure association key; transmitting the emulated MACsec packets encrypted with the changed secure association key to the DUT; receiving packets from the DUT; and determining whether the DUT correctly processed the packets encrypted using the changed secure association key (paragraph 0109).

Regarding claim 18, Yang et al. teaches wherein the layer 1 and 2 module is implemented in hardware or firmware (paragraph 0041).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433